DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 11 and 15 are objected to because of the following informalities: 

Claims 11 and 15 recite “wherein execution of the computer readable instructions cause the microcontroller to” has grammar error. Should be “wherein execution of the computer readable instructions causes the microcontroller to”.

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"microcontroller" and “wireless gateway module” in claims 1, 8, 11-12, 15 and 19-20.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 37 of Bisop US 10865787, in view of Klicpera US 9749792 B2 and Ersavas US 20190307084 A1.

Regarding instant claim 1, claims 1 and 37 of Bisop teach the claim limitations, as shown in the following table:
Instant Application
Bisop US 10865787
1. A method for monitoring a system and controlling a pump coupled to plumbing, the method comprising: 
A system for monitoring operation of a water pump coupled to plumbing, the system comprising:
determining that a fault has occurred in the system; 
determine that a fault has occurred in the system;
transmitting a first message to a remote server over a first wireless network, the first message including information related to the fault; 
generate the message, wherein the message includes information related to the fault;establish a connection to the first wireless network; and send the message to the remote server via the first wireless network;
sending the information related to the fault via the first wireless network to an internet enabled device; 
Klicpera US 9749792 B2 teaches
receiving a second message from the remote server via the first wireless network, the second message including the information related to the fault; and 
Klicpera and Ersavas US 20190307084 A1 teach
shutting down the pump via a microcontroller configured to control operation of the pump.
in response to determining that the fault has occurred in the system, automatically inhibiting operation of the pump without user intervention;


Klicpera and Ersavas further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection, therefore is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 37 of Bisop, in view of Klicpera and Ersavas based on obviousness analysis.

Regarding claims 2, 4 and 7, Klicpera further teaches the additional claim elements as stated in following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 37 of Bisop, in view of Klicpera and Ersavas based on obviousness analysis.

Regarding claims 3 and 8-10, claims 1 and 37 of Bisop further teaches the additional claim elements, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 37 of Bisop, in view of Klicpera and Ersavas based on obviousness analysis.

Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 37 of Bisop in view of Klicpera and Ersavas as applied to claims 1-4 and 7-10 above, further in view of Jacob US 9888371 B1.

Regarding claims 5-6, Jacob further teaches the additional claim elements as stated in following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 37 of Bisop in view of Klicpera and Ersavas as applied to claims 1-4 and 7-10 above, further in view of Jacob based on obviousness analysis.

Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of Bisop in view of Epp US 20170226719 A1.

Regarding claim 11, claims 1-2 of Bisop teaches the claimed elements. Epp further teaches prevent the pump from restarting for a minimum amount of time after automatically inhibiting operation of the pump in response to determining that the fault has occurred in the system, as stated in following 35 U.S.C. 103 rejection. Therefore, claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of Bisop in view of Epp based on obviousness analysis.

Regarding claim 12, claim 7 of Bisop further teaches the claimed elements, therefore is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of Bisop in view of Epp based on obviousness analysis.

Regarding claim 13, Epp further teaches the claimed elements, as stated in following 35 U.S.C. 103 rejection. Therefore, claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of Bisop in view of Epp based on obviousness analysis.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of Bisop as applied to claims 11-13 above, further in view of Ota US 20150236626 A1.

Regarding claim 14, Ota further teaches the claimed elements, as stated in following 35 U.S.C. 103 rejection. Therefore, claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of Bisop as applied to claims 11-13, further in view of Ota based on obviousness analysis.

Claims 15-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of Bisop.

Regarding claim 15, claim 1 of Bisop teaches the claimed elements, therefore, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of Bisop based on obviousness analysis.

Regarding claim 16-17 and 19-20, claim 1 and 7 teaches the claimed elements, therefore, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of Bisop based on obviousness analysis.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of Bisop as applied to claims 15-17 and 19-20 above, further in view of Klicpera.

Regarding claim 18, Klicpera further teaches the claimed elements as stated in following 35 U.S.C. 103 rejection, therefore, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of Bisop as applied to claims 15-17 and 19-20 above, further in view of Klicpera based on obviousness analysis.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the second message including the information related to the fault”. The relationship among the information in “the second message including the information related to the fault”, the information in “the first message including information related to the fault” and the information in “sending the information related to the fault via the first wireless network to an internet enabled device”. For examination purpose, “the first message including information related to the fault” will be construed as “the first message including a first information related to the fault”, “sending the information related to the fault via the first wireless network to an internet enabled device” will be construed as “sending the first information related to the fault via the first wireless network to an internet enabled device”, “the second message including the information related to the fault” will be construed as “the second message including the a second information related to the fault”.

Claim 2 recites “the information is” that not clear which information it refers to. For examination purpose, “the information” will be construed as “the first information and the second information are”.

Claim 9 recites “the information related to the fault” that not clear which information it refers to. For examination purpose, “the information related to the fault” will be construed as “the first information related to the fault”.

Claim 18 recites “the information is related to a water flow rate”, “the information” lacks antecedent. For examination purpose, “the information is related to a water flow rate” will be construed as “the first message includes the information related to a water flow rate”.

Regarding dependent Claims 2-10, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Klicpera US 9749792 B2 in view of Ersavas US 20190307084 A1.

Regarding claim 1, Klicpera teaches method for monitoring a system and controlling water supply control device coupled to plumbing Fig. 1 column 6 line 62 to column 7 line 36 the water use monitoring display apparatus base station 10 and water supply control device), the method comprising:
determining that a fault has occurred in the system (Column 45 lines 54-59, Column 49 lines 40-50, detecting a leak); 
transmitting a first message to a remote server over a first wireless network, the first message including information related to the fault (Fig. 1 column 8 lines 16-22 and column 9 lines 1-5, Figs. 10-11 Column 53 lines 16-40, the monitoring display apparatus base station 10 and water supply control device communicated to mobile internet enabled devices and remote computer/server through wireless internet – first wireless network, Column 49 lines 40-50, when a leak is detected, leak alarms with data are sent to the mobile devices and remote computer/server – first message); 
sending the information related to the fault via the first wireless network to an internet enabled device (Fig. 1 column 8 lines 16-22 and column 9 lines 1-5, Figs. 10-11 Column 53 lines 16-40, the monitoring display apparatus base station 10 and water supply control device communicated to mobile internet enabled devices and remote computer/server through wireless internet – first wireless network, Column 49 lines 40-50, when a leak is detected, leak alarms with data are sent to the mobile devices and remote computer/server – first message);
receiving a second message via the first wireless network, the second message including the information related to the fault (Fig. 9B column 51 lines 12-20 command sent to the monitoring display apparatus base station to turn-off water supply via the wireless internet – first wireless network); and
shutting down the water supply control device via a microcontroller configured to control operation of the water supply control device (Column 51 line 64 – column 52 line 4 and claim 5, turn off main water supply).
Klicpera does not explicitly teach the water supply control device is a pump and the second message is received from the remote server.
Ersavas teaches the water supply control device is a pump (Ersavas: [0064] the pump) and the second message is received from the remote server ([0052] – [0053] water supply turn off command from server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klicpera to incorporate the teachings of Ersavas because they all directed to water supply control and monitoring. Turn off water supply pump will help stop water supply and receiving command from remote server will help control the water supply system.
Klicpera teaches:

    PNG
    media_image1.png
    528
    1053
    media_image1.png
    Greyscale

Column 6 line 62 to column 7 line 36  
Referring now to the drawings and particularly to FIG. 1 is a perspective view of the first embodiment comprising the comprising the water use monitoring display apparatus base station 10 affixed to the hot and cold (see second embodiment 126 in FIG. 6) water supply piping in an appropriate location for water monitoring 42 and for continuously monitoring of the water and water energy use within a residential or commercial building 40. …, a control valve can be located at a particular location, e.g. the irrigation valve or ball valve whereby by utilizing the two-way wireless capability of the present invention apparatus 10, 126 whereby the owner, water supplying municipality or government agency can remotely control water use (e.g. turn the main water supply off after a leaking notice, send out a code that inhibits outdoor water use on certain days or at certain hours of the day).

    PNG
    media_image2.png
    723
    494
    media_image2.png
    Greyscale

Column 45 lines 54-59
… The software can also determine is the water flow is on for a long and constant or
continuous duration (e.g. 25 minutes), whether it is a high flow or low flow, the base station 10, 126 can determine that a leak is possible and can send an alarm, text, email or other signal to the user or municipality, or turn off the water supply.

    PNG
    media_image3.png
    712
    562
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    723
    549
    media_image4.png
    Greyscale

Column 49 lines 40-50
… Leak sensor and water sensors can be incorporated together or function together as separate devices, or a highly sensitive water sensor can also function as a leak sensor and then functions to transfer individual water use in different areas of a house and transfer this data and leak alarms to an owner, individual user, corporate responsible individuals, government agencies or municipalities to review water use and water conservation information on a remote device, such as a cell phone, smart phone, or similar apparatus, or to a remote computer. …

    PNG
    media_image5.png
    557
    734
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    556
    731
    media_image6.png
    Greyscale

Column 7 lines 37-42 
Also shown in FIG. 1 is a first wired or wireless communication means 52 from the water use and water energy use monitoring apparatus base station 10, 126 for communicating water use and water energy use information or data to a conveniently located first display and/or recorder apparatus50 …
Column 8 lines 16-22
The second optional wireless communication means 54 is preferred to transit, upload or download water parameter data or information via a secure wireless communication network providing information to a governmental, civil or municipal employee or individual 60 using a second remote display and/or recorder apparatus 56 (or a typical cell phone, smart phones, or similar apparatus as shown in FIG. 9) …
Column 9 lines 1-5
The third optional wireless communication means 46 is designed to communicate data under a cellular format technology with offsite central monitoring computer or cell, mobile or other telephone lines via satellite, microwave technology, the internet, cell tower, telephone lines, and the like. …
Column 53 lines 16-40
To ensure that data and information transfer and communication is available at all times and that information or data has integrity that does not alter in any way when the cell phone, smart phone or similar apparatus 400 is not local but is in a remote long range location, and to endure that 20 information or data has been correctly and promptly transferred, … At a home or business customer premises 442, a band connection 438 to the internet 434. Routers/servers modem and router/server 438 connected to a cable, DSL, satellite or other service, e.g. TI internet connection, that connects with the water use and water energy use monitoring display apparatus base station 200 via wired 446 or wireless means 445. The broadband modem and router 438 connects to the internet 433 via wired 440 or wireless 441 means and communicate with the governmental agency, insurance company, municipality agencies and/or third party station 470 via an optional wired 466 or wireless 467 means or via an optional wired 466 or wireless 467 means to a remote computer/server service center (cloud) hosted by an insurance, municipal municipality agencies and/or third party monitoring, and data center) with the communications takes place via a communication network 434, 436 (e.g., cellular network, internet, etc.). …
Column 49 line 54 – column 50 line 4
Shown in Figures both 9A and 9B is a perspective view of a typical cell phone, smart phone or similar apparatus having a second application (APP), or a second page of a application (APP), programmed to display soft buttons or control activator. FIG. 9 can be a typical cell phone, smart phones, … and remote computers and controllers having internet or wireless connectivity. …
column 51 lines 12-20
The use of cellular wireless technology 420c is a primary feature of cells phones, smart phones and similar apparatus. Such cellular wireless communication 420c can be a means to communicate with the remotely located water use and water energy use monitoring display apparatus base station 10, 126 (with optional water shut-off/on mechanism) to transfer water use and water energy use and/or water quality data and information, alarms limits (leaking water situations). 
Column 51 line 64 – column 52 line 4
an individual who wants to tum off the water system would touch the off the soft button 406 or reply to the text message to turn off the water system 410 "yes" soft button 412, or push the hard button 416b on the a cell phone, smart phone or similar apparatus 400 which will communication with the water use and water energy use monitoring display apparatus base station 10, 126 via the internet, … and/or cellular
format technology and then the paired with the water use and water energy use monitoring display apparatus base station 10, 126 transmit … information (or can tum off the water system off) and then when completed will send a returned communication signal to the a cell phone, smart phone or similar apparatus 400 and turn on signal (audio or visual) message 409 that the data or information has been transferred or that the water system is off. …
Claim 5. The water use monitoring and leak detection apparatus of claim 1, further comprising said base station including an electronic water control valve wherein said base station is programmed to automatically turns off the main water supply when a leak is detected or alternately can send an alert signal when a leak is detected to said cell phone, smart phone, mobile phone, or other mobile electronic communication device wherein a user is provided an election to send a command to the base station to control the electronic water control valve to turn off or leave on the main water supply.
Ersavas teaches:
 [0064] …, when flow sensors detect leakage excessive water on a pipeline, actuators can trigger the pump to shutdown or main line solenoid valves to cut the water supply. …
Ersavas
[0052] In accordance with one or more embodiments of the invention, operation of any valve in the system may be overridden by a manual command. Independent of the state of the valve according to the current scheduled irrigation program, it may be forced to turn on or turn off. A valve will stay in this manual override position irrespective of the status that is demanded by the irrigation program for that time of day. A manually issued “resume” command will return control of that valve back to the irrigation program where the valve will be set to the position as scheduled there.

    PNG
    media_image7.png
    611
    1021
    media_image7.png
    Greyscale

[0053] In accordance with one or more embodiments, if a manual command is sent to node to turn a valve on or off, the node sends an acknowledgment to the server about execution and stores the unique ID associated with the control command. If the server does not receive the acknowledgement, it will retry to send the command with the same unique ID. When the node receives it the second time, it will not execute the command but re-acknowledge prior execution of the command to the server.

Regarding claim 2, Klicpera further teaches the information is related to at least one of water leak detection or water flow rate (column 28 lines 51-62 flow rate measure by pressure sensor, column 49 lines 40-50, the leak is detected by monitor flow rate, leak alarms and water data are transmitted).

Regarding claim 3, Klicpera further teaches shutting down the pump automatically without user intervention (Column 45 lines 54-59 base station turn off the water supply after determining a leak).

Regarding claim 4, Klicpera further teaches receiving instructions to shut down the pump from a user interface accessed via the internet enabled device (Fig. 9B Column 51 line 64 – column 52 line 4 the second page of APP).

Regarding claim 7, Klicpera further teaches the first message includes information indicating that the system requires maintenance (column 34 line 59 – column 35 line 8 alarm indicating a leak that need repair service person).

Regarding claim 9, Klicpera further teaches:
storing the information related to the fault on the remote server (column 45 line 51 – column 46 line11 and column 49 lines 40-50, alarm and associated data are sent to servicing server); and
accessing the information related to the fault via the internet enabled device (column 48 lines 30-43, through APP in internet enabled mobile device, alarms can be downloaded from service server).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Klicpera in view of Ersavas as applied to claims 1-4, 7 and 9, further in view of Jacob US 9888371 B1.

Regarding claim 5, neither Klicpera nor Ersavas explicitly further teaches receiving instructions from a user interface accessed via the internet enabled device to clear an alert.
Jacob teaches receiving instructions from a user interface accessed via the internet enabled device to clear an alert (column 15 lines 4-51 clearing alert from user mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klicpera to incorporate the teachings of Jacob because they all directed to monitoring a premise. Receiving instructions from a user interface accessed via the internet enabled device to clear an alert will help restart the pump when necessary.

Regarding claim 6 Jacob further teaches receiving instructions from a user interface accessed via the internet enabled device to clear the fault (column 15 lines 4-51 clearing alarm from user mobile device).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klicpera in view of Ersavas as applied to claims 1-4, 7 and 9, further in view of Kuo US 20150251102 A1.

Regarding claim 8, Klicpera further teaches establishing a second wireless connection to communicate with the internet enabled device over a second wireless network (Column 8 lines 16-22 and column 50 lines 33-45, establishing Bluetooth wireless communication – second wireless connection between base station 10 and the internet enable mobile phone);
receiving instructions from the internet enabled device over the second wireless connection ([0056] setting IoT WiFi module of the doll through handheld device to connect to network AP then connecting the doll to server through the network AP);
a pressure switch (Klicpera: Fig. 2 base station 10), wherein the pressure switch includes a pressure sensor, the microcontroller, and a wireless gateway module (Klicpera: Figs. 2-3 column 19 lines 39-49 and lines 61-65, column 20 lines 26-33, column 23 lines 7-17, 36-44 and 55-60, station 10 connected to water supply pipe with pressure regulation valve to control water supply with flow sensor (e.g. pressure), CPU and wireless communication means – wireless gateway modules).
Neither Klicpera nor Ersavas explicitly further teaches configuring the pressure switch to connect to the first wireless network based on the instructions.
Kuo teaches configuring the pressure switch to connect to the first wireless network based on the instructions (Kuo: [0056] setting IoT WiFi module of the doll through handheld device to connect to network AP then connecting the doll to server through the network AP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klicpera to incorporate the teachings of Jacob because they all directed to remote device control. Configuring the pressure switch to connect to the first wireless network based on the instructions will allow user to setup the first connection remotely.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klicpera in view of Ersavas as applied to claims 1-4, 7 and 9, further in view of Epp US 20170226719 A1.

Regarding claim 10, Klicpera further teaches receiving a message from the remote server at the internet enabled device (Klicpera: column 54 line 65 – column 55 line 26 server provides alarms or send messages to cell phone of the home owner).
Neither Klicpera nor Ersavas explicitly further teaches the message including information indicating that further operation of the pump is inhibited until the fault is addressed.
Epp teaches the message including information indicating that further operation of the pump is inhibited until the fault is addressed ([0029] [0030] [0039] [0040] turning on the first flag, operation is inhibited until flag is cleared).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klicpera to incorporate the teachings of Epp because they all directed to water supply control. Including information indicating that further operation of the pump is inhibited until the fault is addressed in the message will help notify user.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Klicpera in view of Ersavas and Epp.

Regarding claim 11, Klicpera, Ersavas and Epp together teach:
a pump (Ersavas: [0064] the pump); and
a pressure switch coupled to the pump (Ersavas: Fig. 12 [0043] [0121] the device with sensor and pump control is coupled to the pump), the pressure switch comprising:
a printed circuit board (Klicpera: Figs. 2-3 column 20 lines 26-29, a computerized circuit board);
a power supply in electrical communication with the printed circuit board (Klicpera: Fig. 3 column 23 lines 36-40 the main power 87); 
a wireless gateway module coupled to the printed circuit board (Klicpera: Fig. 3 column 23 lines 36-60 wireless communication means 102), wherein the wireless gateway module is configured to establish a first wireless connection to a first wireless network, and transmit a message to a remote server over the first wireless network (Klicpera: Fig. 1 column 8 lines 16-22 and column 9 lines 1-5, Figs. 10-11 Column 53 lines 16-40, the monitoring display apparatus base station 10 and water supply control device communicated to mobile internet enabled devices and remote computer/server through wireless internet – first wireless network, Column 49 lines 40-50, when a leak is detected, leak alarms with data are sent to the mobile devices and remote computer/server – first message);
a pressure sensor; and a microcontroller coupled to the wireless gateway module, the printed circuit board, the power supply, and the pressure sensor (Figs. 2-3 column 19 lines 39-49 and lines 61-65, column 20 lines 26-33, column 23 lines 7-17, 36-44 and 55-60, station 10 connected to water supply pipe with pressure regulation valve to control water supply with flow sensor (e.g. pressure), CPU and wireless communication means – wireless gateway modules), wherein the microcontroller is configured to execute computer readable instructions, wherein execution of the computer readable instructions cause the microcontroller to:
determine a pressure in at least a portion of the plumbing based on a signal from the pressure sensor (Epp: Fig. 2A [0031] [0032] booster pump operated based on the pressure reading);
control operation of the pump based on the pressure (Epp: Fig. 2A [0031] [0032] booster pump operated based on the pressure reading);
determine that a fault has occurred in the system based on the signal from the pressure sensor (Klicpera: column 28 lines 51-62 flow rate measure by pressure sensor, column 49 lines 40-50, the leak is detected by monitor flow rate);
automatically inhibit operation of the pump without user intervention (Klicpera: column 49 lines 40-50, when the leak is detected, turn off water supply; Ersavas: [0064] shut down pump to turn off main water supply); and
prevent the pump from restarting for a minimum amount of time after automatically inhibiting operation of the pump in response to determining that the fault has occurred in the system (Epp: [0059] [0060] keeps the pump shut down for a recovery timer to time out).
 
Regarding claim 12, Epp further teaches the microcontroller powers the pump when the pressure is determined to be less than a cut-in pressure ([0034] – [0037]).

Regarding claim 13, Epp further teaches the pump is prevented from restarting during the minimum amount of time regardless of whether a cut-in pressure has been reached (([0059] [0060] keeps the pump shut down for a recovery timer to time out).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Klicpera in view of Ersavas and Epp as applied to claims 11-13, further in view of Ota US 20150236626 A1.

Regarding claim 14, the combination of Klicpera, Ersavas and Epp does not explicitly further teaches the pump is prevented from restarting if a number of times the pump has restarted during a period of time exceeds a restart limit.
Ota teaches the pump is prevented from restarting if a number of times the pump has restarted during a period of time exceeds a restart limit (Fig. 4 [0093] [0100] [0105] [0105], stop restarting when number of restarting exceeds a limit within predetermined time period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klicpera to incorporate the teachings of Epp because they all directed to fluid supply control. Preventing restart when a number of times the pump has restarted during a period of time exceeds a restart limit will help prevent unnecessary restart.

Claims 15-20 is rejected under 35 U.S.C. 103 as being unpatentable over Klicpera in view of Ersavas, Epp and Kuo.

Regarding claim 15-19, Klicpera, Ersavas, Epp and Kuo together teach the similar limitations to that of claims 1-2, 8 and 11 therefore is rejected on the same basis.

Regarding claim 20, Epp further teaches the microcontroller provides power to the pump when the signal drops below a threshold ([0034] – [0037]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gandhi US 20160125895 A1 teaches the first wireless network, second wireless network, detecting fault, sending alarm and information to remote server via first wireless network.
Munk US 10316849 B2 detecting faults or parameter in pump with handheld, the first wireless network and second wireless network with handheld and remote server. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL TANG/Examiner, Art Unit 2115